Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20   PageID.2831   Page 1 of 20




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION




  NORTH ATLANTIC                                  4:16-CV-12076-TGB
  OPERATING COMPANY INC.;
  NATIONAL TOBACCO
  COMPANY, L.P.,
                                              OPINION AND ORDER
                                             GRANTING MOTION FOR
                     Plaintiffs,
                                            DEFAULT JUDGMENT (ECF
                                             NO. 149) AND GRANTING
                                            PLAINTIFFS’ ATTORNEYS’
        vs.
                                             REQUEST FOR FEES AND
                                            COSTS (ECF NOS. 156, 157)
  WALTER C. SCOTT, et al.,


                     Defendants.


       Plaintiffs,    the   exclusive   manufacturers,     marketers,      and

  distributors of ZIG-ZAG® cigarette paper products, brought this
  trademark and copyright infringement action against online sellers of

  counterfeit versions of their products. ECF No. 1. Some of the online

  sellers responded to the action and entered into settlements with
  Plaintiffs that included stipulated permanent injunctions. Others, the

  Plaintiff moved for default judgment because they failed to respond,

  which this Court granted. ECF No. 118.

                                        1
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20   PageID.2832   Page 2 of 20




                           I. Default Judgment

       Plaintiffs North Atlantic Operating Company, Inc. and National

  Tobacco Company, L.P (“North Atlantic”) have now filed a Motion for

  Default Judgment and Related Relief (ECF No. 149), pursuant to Federal

  Rules of Civil Procedure 55 and 65 and Local Rule 55.2, seeking entry of

  default against the following non-responding Defendants:

       (1) Delroy Johnson;

       (2) eBay Seller Lenkoseller; and

       (3) Bonanza Seller Lenkoseller.

  (“the Johnson Defendants”). Plaintiffs also seek to convert all
  preliminary    injunctions    entered     against   these   non-responding

  defendants into permanent injunctions, pursuant to Fed. R. Civ. P. 65.

       Having reviewed the papers and proceedings in support of the
  Motion,   including   North    Atlantic    Operating    Company’s      Brief,

  Declaration of Lyndsay S. Ott (with Exhibit) (ECF No. 150), and

  Declaration of John Hood (ECF No. 151), and this Court being fully

  satisfied that Defendants were effectively served with copies of the

  Complaint and other case-initiating documents, and all other papers and

  proceedings in this action; and good cause being shown; the Court hereby
  GRANTS Plaintiff’s Motion for Default Judgment. The Court awards

  statutory damages in the amount of $200,000, jointly and severally under

  the Lanham Act, as well as reasonable attorneys’ fees and costs, as
  outlined below in this Order. The Court hereby converts all preliminary

                                       2
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20   PageID.2833   Page 3 of 20




  injunctions relating to the defaulting Defendants to permanent

  injunctions.

                       II. Attorneys’ Fees and Costs

       Local counsel from Warner Norcross & Judd LLP and outside

  counsel from Venable LLP have submitted declarations in support of

  their firms’ requested fees. ECF Nos. 156, 157. For the reasons discussed

  below, the Court will approve $3,065.58 in costs and fees for Warner

  Norcross & Judd, LLP. The Court will approve $11,440.41 in costs and

  fees for Venable LLP.

  A.   Analysis
       The first step in determining attorneys’ fees is “multiplying the

  number of hours reasonably expended on the litigation by a reasonable

  hourly rate.” U.S. Structures, Inc. v. J.P. Structures, Inc., 130 F.3d 1185,
  1193 (6th Cir. 1997) (citing Hensley v. Eckerhart, 461 U.S. 424, 433-37

  (1983) (noting that “[t]he most useful starting point for determining the

  amount of a reasonable fee is the number of hours reasonably expended

  on the litigation multiplied by a reasonable hourly rate”)). The party

  requesting the fees has the burden of establishing that they are entitled

  to the requested amount. Yellowbook Inc. v. Brandeberry, 708 F.3d 837,
  848 (6th Cir. 2013). “The key requirement for an award of attorney’s fees

  is that the documentation offered in support of the hours charged must

  be of sufficient detail and probative value to enable the court to determine
  with a high degree of certainty that such hours were actually and

                                       3
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20   PageID.2834   Page 4 of 20




  reasonably expended in the prosecution of the litigation.” Inwalle v.

  Reliance Med. Prods., Inc., 515 F.3d 531, 553 (6th Cir. 2008). The trial

  judge must “question the time, expertise, and professional work of [the]

  lawyer” applying for fees. Earl v. Beaulieu, 620 F.2d 101, 103 (5th Cir.

  1980). And, in calculating the appropriate award, “the district court is

  required to give a clear explanation,” as to its reasoning. Moore v.

  Freeman, 355 F.3d 558, 566 (6th Cir. 2004).

        To determine a reasonable hourly rate for attorneys for firms

  located out-of-state, “courts use as a guideline the prevailing market rate,

  which is defined as the rate that lawyers of comparable skill and
  experience can reasonably expect to command within the venue of the

  court of record.” Northeast Ohio Coalition for the Homeless v. Husted, 831

  F.3d 686, 715 (6th Cir. 2016) (citing Geier v. Sundquist, 372 F.3d 784,
  791 (6th Cir. 2004) (emphasis added) (quotation marks omitted)). As

  such, the Court uses a report produced regularly by the State Bar of

  Michigan called the “2017 Economics of Law Practice, Attorney Income

  and     Billing     Rate      Summary         Report,”     available       at

  https://www.michbar.org/file/pmrc/articles/0000153.pdf.

        “The essential goal in shifting fees (to either party) is to do rough
  justice, not to achieve auditing perfection.” Fox v. Vice, 563 U.S. 826, 838

  (2011). Thus, trial courts “may take into account their overall sense of a

  suit and may use estimates in calculating and allocating an attorney’s



                                       4
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20    PageID.2835   Page 5 of 20




  time,” id., and need only provide “a concise but clear explanation” of their

  reason for reaching a certain fee award amount. Hensley, 461 U.S. at 437.

       On September 28, 2018, this Court issued a comprehensive order

  on Plaintiffs’ prior request for attorney fees and costs, following the

  default of nine defaulted Defendants. ECF No. 118. Except where stated

  otherwise, the Court adopts the findings made therein. As an initial

  matter, the Court notes that in Plaintiff’s prior motion for default

  judgment, Plaintiffs stated they were moving for an order granting

  default against nine “groups” of defendants. ECF No. 104, PageID.1824.

  Plaintiff, and the Court, proceeded with the understanding that the
  action contained 21 “groups” of Defendants, and the court would evenly

  divide Plaintiffs’ attorneys’ fees and costs amongst the 21 groups. In the

  currently pending motion for default judgment (ECF No. 149) and
  declarations in support of attorneys’ fees and costs (ECF Nos. 156-157) it

  is unclear whether Plaintiffs are treating the “Johnson Defendants” (i.e.,

  Delroy   Johnson;   eBay    Seller   Lenkoseller;     and   Bonanza     Seller

  Lenkoseller) as one group of defaulting Defendants or three separate

  groups. Because Plaintiffs do not state that the Johnson Defendants

  should be treated as three separate groups, the Court will treat them as
  one. The Court will address the reasonableness of the hour calculations

  and fee requests for each of the two submitting firms in turn.




                                       5
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20   PageID.2836   Page 6 of 20




        i.   Warner Norcross & Judd LLP Fee Request

        Lyndsay Ott submitted the declaration in support of attorneys’ fees

  for the lawyers at Warner Norcross & Judd LLP (“WNJ”) who served as

  local counsel. ECF No. 156. Ms. Ott is “Senior Counsel” at WNJ, and the

  primary attorney responsible for this client and matter at WNJ. Id. at

  PageID.2699. Ms. Ott was assisted by Partner David Eberhard, Partner

  Matthew K. Casey, Staff Attorney Adam Cefai, (former) Associate Jane

  Kogan, and Associate Emily Rucker. Id. at PageID.7201-02. These

  attorneys provided support in all aspects of the case, from “high-level

  strategic counseling” to “assembly and review of the original pleadings[.]”
  Id.

        All told, Ms. Ott provided documentation that litigation activities

  undertaken by WNJ from May 2016 to February 22, 2020 comes to a total
  of 189.3 combined hours of attorney time. Id. at PageID.2705. WNJ

  requests $2,919.10 in fees and $161.39 in costs from the Johnson

  Defendants, or $3,080.49 total. Id. at PageID.2705.

             a.    Number of hours

        WNJ has requested fees relating to a total of 189.3 attorney hours

  Id. at PageID.2705. The Court has reviewed the timesheets submitted
  with the Ott Declaration, which include a concise explanation for the

  tasks completed during all the billed time. Based on its review, the Court

  concludes that 189.3 attorney hours over the course of this case—which



                                       6
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20      PageID.2837   Page 7 of 20




  began in June 2016—between several attorneys is a reasonable number

  of hours for local counsel to have expended on this litigation.

               b.      Billing rate

          Ms. Ott included the following table showing the hourly rates

  charged by each attorney involved in this case:

                   Attorney                  Hourly Rate(s) from 2016-2020

      Lyndsay S. Ott                         $285 - $360

      David Eberhard                         $480 - $545

      Matthew Casey                          $515 - $575

      Jane Kogan                             $340 - none

      Adam Cefai                             $210 - $255

      Emily Rucker                           $265 - $345

  Ms. Ott contends that based on the proposed billing rates of each attorney

  and the number of hours each employee billed, the total fees in this action

  are $61,301.10. ECF No. 156, PageID.2705 (citing Exhibit C, ECF No.
  156-4). This amounts to $2,919.10 per Defendant group. Id.

          In the Court’s prior Order, it determined that the appropriate

  hourly rates based on the State Bar of Michigan’s 2017 Economics of Law
  Practice Attorney Income and Billing Rate Summary1 (‘hereinafter 2017

  Report”) was as follows:



  1Ms. Ott attaches this document as Exhibit B to her instant Declaration. See ECF
  No. 156-3.
                                         7
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20        PageID.2838    Page 8 of 20




                   Attorney                    Hourly Rate(s) from 2016-2020

      Lyndsay S. Ott                           $282

      David Eberhard                           $450

      Matthew Casey                            $450

      Jane Kogan                               $320 - $340

      Adam Cefai                               $195 - $235

      Emily Rucker                             $245 - $305

  ECF No. 118, PageID.2274-76. The Court determined that it would

  reimburse Ms. Ott, Mr. Eberhard, and Mr. Casey at rates consistent with

  the 2017 Report because they were reasonable and based on the hourly

  rates for similarly situated attorneys practicing in Michigan. Id. at

  PageID.2273. For the reasons stated in that Order, the Court will
  reimburse the attorneys at these hourly rates for the Johnson

  Defendants, unless otherwise stated below.2

                       1.   Lyndsay Ott

          In the Court’s prior Order, it determined that an appropriate billing

  rate for Ms. Ott, an attorney with 6-10 years of experience, was $282 per

  hour. ECF No. 118, PageID.2274. Ms. Ott and WNJ partner David
  Eberhard are the only WNJ attorneys who worked on this action after

  2 Exhibit C also includes one entry for a “B.D. Wassom,” for 0.3 hours to “review and
  edit draft documents” related to the “default judgment motion.” See ECF No. 156-4,
  PageID.2738. Ms. Ott’s declaration does not identify who B.D. Wassom is, whether
  they are an attorney or paralegal, or how many years of experience they have. As
  WNJ does not identify this individual in any way, the Court will not reimburse WNJ
  for this entry.
                                           8
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20        PageID.2839    Page 9 of 20




  the Court issued its prior order on attorneys’ fees. See ECF No. 156-4,

  PageID.2738-41. Since 2018, Ms. Ott has presumptively gained an

  additional two years of practice experience, though she has consistently

  classified herself as “Senior Counsel.” The 2017 Report does not have a

  “Senior Counsel” option, but the 75th percentile reimbursement for

  Senior Associate is $315, while for “Of Counsel” it is 400. ECF No. 156-3,

  PageID.2720. The Court finds that for hours billed between August 22,

  2018 and February 22, 2020, an hourly billing rate of $325 is exceedingly

  fair. For all hours billed before August 22, 2018, the Court will apply an

  hourly billing rate of $282, as it did in its prior Order.
        In the chart provided as Exhibit C, Ms. Ott billed 152.7 hours of

  work. ECF No. 156-4. 108.7 of those hours were billed prior to August

  2018 and 44 of those hours were billed after August 2018. Id. Therefore,
  the Court will award Ms. Ott $ 2,140.63 attorneys’ fees for her work on

  this litigation pertaining to the Johnson Defendants.

                     2.     David Eberhard and Matthew Casey

        In the Court’s prior Order, it determined that an appropriate billing

  rate for Mr. Eberhard and Mr. Casey was $450 per hour.3 In the chart


  3Mr. Eberhard also billed for this action after the Court’s prior Order. While he has
  presumably gained an additional two years of practice experience since that Order
  (Mr. Eberhard now has 26 years of practice experience), his billing ranges have not
  changed. The Court previously determined Mr. Eberhard as a partner with 16-25
  years of experience. ECF No. 118, PageID.2274-75. While Mr. Eberhard now fits into
  the 26-30 years of experience category, along with Mr. Casey, the Court in its prior
  order determined that $450 per hour was appropriate for an attorney with 26-30
  years of experience as well. Id.
                                           9
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20        PageID.2840    Page 10 of 20




  provided as Exhibit C, Mr. Eberhard billed 10.5 hours of work and Mr.

  Casey billed 24.2 hours of work. Accordingly, the Court will award Mr.

  Eberhard $225 in attorneys’ fees and will award Mr. Casey $518.57 in

  attorneys’ fees for their work on this litigation pertaining to the Johnson

  Defendants.

                     3.     Adam Cefai, Jane Kogan, Emily Rucker

        In the Court’s prior Order, it determined that an appropriate billing

  rate for Mr. Cefai was $195-$235 per hour, for Ms. Kogan $320-$340 per

  hour, and for Ms. Rucker $245-$305 per hour. Mr. Cefai billed 0.3 hours,

  Ms. Kogan billed 0.3 hours, and Ms. Rucker billed 1 hour, respectively.
  Therefore, the Court will award Mr. Cefai $2.82, will award Ms. Kogan

  $4.56, and will award Ms. Rucker $12.61, respectively, for their work on

  this litigation pertaining to the Johnson Defendants.
        In sum, the Court awards Warner Norcross & Judd LLP fees in the

  amount of $2,904.19 and costs in the amount of $161.39,4 for a total of

  $3,065.58.

        ii.    Venable LLP Fee Request

        Marcella Ballard submitted the declaration in support of attorneys’

  fees for the lawyers at Venable LLP (“Venable”). ECF No. 157. Ms.
  Ballard is a partner at Venable, and the billing attorney responsible for

  these clients at Venable. Id. at PageID.2745. Ms. Ballard oversaw all of

  4The Court has reviewed the costs listed, which are primarily composed of
  photocopies, travel, transcripts, and postage. ECF No. 156-5. These are all
  reasonably incurred costs given the nature of this litigation.
                                           10
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20   PageID.2841   Page 11 of 20




  Venable’s work, and was assisted by Victoria Danta (former senior

  associate – IP litigation), Melissa McLaughlin (former senior associate,

  now counsel – commercial litigation), Samantha Rothaus (former mid-

  level associate – IP litigation), Cindy Zuniga (junior associate –

  commercial litigation), Maria Sinatra (junior associate – IP litigation),

  and Matthew Renick (former junior associate – IP litigation). Id. at

  PageID.2747-2750; see also ECF No. 157-2. Two paralegals—Jennifer

  Spinning and Delia Green—also supported the attorneys throughout the

  proceedings. ECF No. 157, PageID.2754. Venable calculates a total of

  647.70 combined hours of attorney and paralegal time. Id. at
  PageID.2754.

              a.    Number of hours

        Venable has requested fees for 647.70 attorney hours. ECF No. 157,
  PageID.2754. The Court has reviewed the timesheets submitted with Ms.

  Ballard’s declaration, which include a clear, concise explanation for the

  tasks completed during all the billed time. ECF No. 157-4; ECF No. 157-

  5. Based on this review, the Court concludes that 647.70 hours over the

  course of this case—which began in May 2016—between several

  attorneys is a reasonable number of hours for counsel to have expended
  on this litigation.

              b.    Billing rate

        In the Court’s prior Order, it utilized the 2017 Report to determine
  reasonable rates for the Venable attorneys and paralegals—as it did with

                                       11
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20   PageID.2842   Page 12 of 20




  WNJ. This Court determined the appropriate hourly rates were the

  following:

          Attorney/Paralegal                Hourly Rate(s) from 2016-2020

   Marcella Ballard                      $575

   Victoria Danta                        $350

   Melissa McLaughlin                    $400

   Samantha Rothaus                      $325

   Cindy Zuniga                          $250

   Maria Sinatra                         $250

   Matthew Renick                        $250

   Delia Green                           $187.50

   Jennifer Spinning                     $187.50

  ECF No. 118, PageID.2279-82. The Court determined that it would

  reimburse the Venable attorneys and paralegals at rates consistent with

  the 2017 Report because they were reasonable and based on the hourly
  rates for similarly situated attorneys practicing in Michigan. Id. For the

  reasons stated in that Order, the Court will reimburse the attorneys at

  these hourly rates for the Johnson Defendants. As explained further
  below, the Court will consider Ms. Sinatra separately, as she is the only

  Venable attorney who expended additional attorney hours since the

  Court’s prior order.




                                       12
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20      PageID.2843   Page 13 of 20




        Ms. Ballard provided a chart of all attorney and paralegal hours,

  adjusted to prorate for defaulted Defendants. However, in the Court’s

  prior order, it found that the chart contained errors and miscalculations

  and created a corrected chart to denote the numbers for all parties, and

  the apparent effective average hourly rate charged by each listed person.

  That chart is reproduced here (without the row indicating the total fees

  for the nine defaulting Defendants relevant to that order):
   Attorney/           Billed   Approved         Total fees for    Prorated fees
   Professional        Hours    reasonable       relevant          per defendant
                                hourly billing   proceedings       (total fees /
                                rate                               21)
   Marcella Ballard    74.9     $575             $43,067.50        $2,050.83
   Victoria Danta      149.9    $350             $52,465.00        $2,498.33
   Melissa             182.6    $400             $73,040.00        $3,478.10
   McLaughlin
   Samantha            25.2     $325             $8,287.50         $394.64
   Rothaus
   Cindy Zuniga        5.9      $250             $1,475.00         $70.24
   Maria Sinatra**     25.2     $250             $6,300.00         $300.00
   Matthew Renick      2.2      $250             $550.00           $26.19
   Delia Green         4.2      $187.50          $787.50           $37.50
   Jennifer Spinning   15.8     $187.50          $2,962.50         $141.07
   TOTALS              486.2                     $188,935.00

  ECF No. 118, PageID.2283.

        The Court will continue to use this chart because Ms. Ballard’s
  updated attorneys’ fees chart, ECF No. 157-4, indicates that only Ms.

  Sinatra has worked on this matter since the Court’s prior order.

  Therefore, except for Ms. Sinatra, this chart still represents the total

  hours expended by the Venable law firm for this matter.


                                          13
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20   PageID.2844   Page 14 of 20




        With respect to Maria Sinatra, Exhibit C indicates that she

  expended an additional 1.4 hours on this action since the Court’s prior

  order on attorney fees (ECF No. 118). See ECF No. 157-4, PageID.2816.

  Two of these entries were billed at a rate of $510 per hour, while the third

  entry was billed at a rate of $570 per hour. Ms. Sinatra’s Venable

  attorney biography still denotes Ms. Sinatra as a traditional associate

  (i.e., not a senior associate, partner, or counsel for the firm), as she was

  in 2018. ECF No. 157-2, PageID.2774-2775. In 2019 and 2020, Ms.

  Sinatra was a third- and fourth-year associate. A rate of $250 puts Ms.

  Sinatra between the mean and 75th percentile for all first through fifth
  year associates practicing in Michigan; and between the twenty-fifth and

  mean of all out-of-state attorneys practicing in Michigan. 2017 Report,

  ECF No. 156-3, PageID.2720-21. Therefore, the Court will continue to
  apply a reasonable $250 hourly rate for Ms. Sinatra for these final three

  entries. Additionally, as these three entries indicate that Ms. Sinatra

  worked exclusively on the Johnson Defendants’ default judgment

  proceeding, these fees will not be divided amongst the 21 Defendant

  groups. Rather, Ms. Sinatra’s 2019-2020 fees will be assessed against the

  Johnson Defendants alone.
        With Ms. Sinatra’s additional hours in mind, an updated chart is

  produced below:




                                       14
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20       PageID.2845     Page 15 of 20




   Attorney/          Total Billed        Approved       Total fees for   Prorated
   Professional       Billed Hours for    reasonable     relevant         fees per
                      Hours Johnson       hourly         proceedings      defendant
                             Defendants   billing rate                    (total fees /
                                                                          21)
   Marcella           74.9                $575           $43,067.50       $2,050.83
   Ballard
   Victoria Danta     149.9               $350           $52,465.00       $2,498.33
   Melissa            182.6               $400           $73,040.00       $3,478.10
   McLaughlin
   Samantha           25.5                $325           $8,287.50        $394.64
   Rothaus
   Cindy Zuniga       5.9                 $250           $1,475.00        $70.24
   Maria Sinatra**    26.6    1.4         $250           $6,650.00        $300.00 +
                                                                          $350.00 =
                                                                          $650
   Matthew Renick     2.2                 $250           $550.00          $26.19
   Delia Green        4.2                 $187.50        $787.50          $37.50
   Jennifer           15.8                $187.50        $2,962.50        $141.07
   Spinning
   TOTALS             487.6                              $189,285.00      $9,346.90

        Accordingly, the Court will award Ms. Ballard $2,050.83 in

  attorneys’ fees for her work on this case pertaining to the Johnson

  Defendants. Likewise, the Court awards Victoria Danta $2,498.33;
  Melissa McLaughlin $3,478.10; Samantha Rothaus $394.64; Cindy

  Zuniga $70.24; Maria Sinatra $650; Matthew Renick $26.19; Delia Green

  $37.50; Jennifer Spinning $141.07. In total, the Court awards Venable
  LLP $9,346.90 in attorney and paralegal fees.

                 c.    Additional costs & investigation costs

        The Venable firm has also requested $529.39 in costs. ECF No. 157,

  PageID.2754-55. Venable has included a chart explaining these costs in

  Ms. Ballard’s declaration and a sheet outlining specific costs. Id. See also

                                          15
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20   PageID.2846   Page 16 of 20




  ECF No. 157-5. The Court has reviewed the costs listed, which are

  primarily composed of travel and lodging, as well as attempts to serve

  the defendants through commercial delivery services; several of whom

  resided in other countries. These are all reasonably incurred costs given

  the nature of this litigation and the Court will therefore award the

  Venable firm the $529.39 in costs.

        The Venable firm also seeks $32,846.53 in investigation costs split

  amongst the 21 Defendant groups. LSS Consulting, Inc., conducted

  investigations of the counterfeit sales on eBay and monitored them for

  several months to determine the identities of the sellers. ECF No. 157-6.
  The Court previously determined that $32,846.53 was a reasonable

  amount. ECF No. 118, PageID.2284. Therefore, the Court will award the

  Venable firm $1,564.12 in investigation fees and costs for the Johnson
  Defendants.

                               III. Conclusion

        For the foregoing reasons, the Court will award the Warner

  Norcross & Judd LLP firm a total of $3,065.58 in costs and fees, and the

  Venable LLP firm a total of $11,440.41 in costs and fees.

        IT IS HEREBY ORDERED that:
        A.    North Atlantic’s Motion for Default Judgment and Related

  Relief as to the Johnson Defendants is GRANTED;

        B.    Default Judgment, pursuant to Federal Rule of Civil
  Procedure 55(b)(2) and Local Rule 55.2, is hereby entered against the

                                       16
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20       PageID.2847    Page 17 of 20




  Johnson Defendants for each and all of the Counts alleged in North

  Atlantic’s Complaint in the amount of $200,000, jointly and severally,

  under the Lanham Act (15 U.S.C. § 1117(c));

        C.     In addition to the above, North Atlantic is awarded its

  reasonable attorneys’ fees, costs, and investigative fees, in the above-

  listed amounts, pursuant to the Lanham Act (15 U.S.C. § 1117) and

  Copyright Act (17 U.S.C. § 505);

        D.     The Johnson Defendants, and their officers, agents, servants,

  employees, and attorneys, and all those in active concert or participation

  with them, who receive actual notice of this Order by personal service or
  otherwise, are forever enjoined and restrained from, directly or

  indirectly, anywhere in the world:

        1. Manufacturing,        making,        buying,   purchasing,     importing,
             shipping, delivering, advertising, marketing, promoting, offering

             to sell, selling, or otherwise distributing or disposing of, in any

             manner, any counterfeit or infringing ZIG-ZAG® brand cigarette

             paper products, including but not limited to ZIG-ZAG® 1 ¼ Size

             French Orange (“ZIG-ZAG® Orange”), or any cigarette paper

             products bearing:




                                           17
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20        PageID.2848     Page 18 of 20




                  i. Infringing or counterfeit versions of the ZIG-ZAG®

                     Trademarks5, the NAOC® Trademarks6, the NAOC©

                     Copyright7, and/or the ZIG-ZAG® Orange Trade Dress8,

                     which appear alone or in combination on all cartons and
                     booklets of ZIG-ZAG® Orange cigarette paper products

                     distributed by North Atlantic in the United States;

                     and/or,

                 ii. The false statement that such products are “Distributed

                     by North Atlantic Operating Company, Inc.” or

                     otherwise under the control or supervision of North

                     Atlantic, when they are not;

      2. Manufacturing, making, buying, purchasing, importing, shipping,

        delivering, advertising, marketing, promoting, offering to sell,


  5 Defined as the marks of U.S. Registration Nos. 610,530 (ZIG-ZAG (stylized));
  1,127,946 (ZIG-ZAG (Word Mark)); 2,169,540 (Smoking Man Design (Circle
  Border)); 2,169,549 (Smoking Man Design (No Border)).
  6 Defined as the marks of U.S. Registration Nos. 2,664,694 and 2,664,695

  (NORTH ATLANTIC OPERATING COMPANY INC. and Gear Design); and
  2,610,473 and 2,635,446 (NORTH ATLANTIC OPERATING COMPANY (Word
  Mark)).
  7 Defined as the work of the federal copyright registration for the visual

  material/computer graphic titled “North Atlantic Operating Company, Inc.” (VAu
  464-855).
  8 Defined as the distinctive design elements comprising the overall look and feel of

  ZIG-ZAG® Orange packaging (booklets and cartons), including at least the
  following: (1) ZIG-ZAG® and NAOC® Trademarks, (2) NAOC© Copyright, (3)
  gold-fill lettering and design elements, (4) French phrases such as “Qualite
  Superieure” and “Braunstein Freres France,” and (5) the express statements that
  the products are “Made in France” or “Imported French”, or “Distributed by North
  Atlantic Operating Company, Inc.”
                                           18
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20   PageID.2849   Page 19 of 20




        selling, or otherwise distributing or disposing of, in any manner,

        any purported North Atlantic products that are not actually

        produced, imported, or distributed under North Atlantic’s control

        or supervision, or approved for sale in the United States by North

        Atlantic in connection with the ZIG-ZAG® Trademarks, the

        NAOC® Trademarks, the NAOC© Copyright, or the ZIG-ZAG®

        Orange Trade Dress;

     3. Committing any acts calculated to cause purchasers to believe that

        counterfeit or infringing ZIG-ZAG® cigarette paper products,

        including ZIG-ZAG® Orange, originate with North Atlantic, when
        they do not;

     4. In any way infringing or damaging the ZIG-ZAG® or NAOC®

        Trademarks, the NAOC© Copyright, or the ZIG-ZAG® Orange
        Trade Dress, or the value or goodwill associated therewith;

     5. Attempting, causing, or assisting in any of the above-described acts,

        including, but not limited to, enabling others in the above-described

        acts or passing on information to others to allow them to do so;

     6. Destroying, altering, deleting, or otherwise disposing of any

        documents, records, or electronically stored information concerning
        the manufacturing, making, buying, purchasing, importing,

        shipping, delivering, advertising, marketing, promoting, offering to

        sell, selling, or other distribution or disposal of any product that has
        been, or is intended to be, sold in packaging containing, displaying,

                                       19
Case 4:16-cv-12076-TGB-DRG ECF No. 159 filed 06/26/20   PageID.2850   Page 20 of 20




        or bearing the ZIG-ZAG® or NAOC® Trademarks, the NAOC©

        Copyright, or the ZIG-ZAG® Orange Trade Dress; and/or

     7. Forming or causing to be formed any corporation or other entity

        that engages in the above-described acts.

     E. Any violation of any or all of the foregoing provisions shall be

        punishable by contempt of court, and such other, further relief this

        Court deems just and proper;

     F. This Default Judgment may be served on the Johnson Defendants

        via electronic means; and,

     G. The bond is hereby released.
     Further, Plaintiffs are directed to submit a proposed judgment or

  order of dismissal within seven days of the date of this Order;

  alternatively, Plaintiffs must file a status report explaining what claims
  or parties remain and why this case should not be dismissed.

     IT IS SO ORDERED.


        DATED: June 26, 2020.

                                     BY THE COURT:


                                     /s/Terrence G. Berg
                                     TERRENCE G. BERG
                                     United States District Judge




                                       20
